Title: To James Madison from Frederick Jacob Wichelhausen, 7 March 1806 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


                    § From Frederick Jacob Wichelhausen. 7 March 1806, Bremen. “On the 1st Ult; I had the honor to inform you with a few lines of the british troops in the Electorate of Hannover, having received orders to reembark for England; and that in consequence, the different regiments quartered in this city, with the exception of the two battalions of guards, had commenced their march for Bremerlohe and Cuxhaven; the two battalions of guards likewise departed from this city on the 5th Ult. and have since arrived in England together with the other english and hannoverian troops.
                    “I have now to inform you, that in pursuance of an arrangement, which has taken place between the King of Prussia and Emperor of France, respecting the occupation of the Electorate of Hannover by the former power, this city is again garrisoned with 2700 prussians under the command of Major General Tschammer, who marched into this city on the 22nd Ult; and were quartered with the citizens in the following manner; viz:
                    “1800 men in the old town,
                    “500 do. in the new do.
                    “400 do. in the suburbs.
                    “It is however with much pleasure I can inform you, that those troops observe also the strictest discipline and in no way interrupt our commerce and navigation. The time these troops were to remain here in this city is very uncertain as the articles agreed on between the King of Prussia and Emperor of France in regard to the occupation of the Electorate of Hannover are till now kept a profound secret.”
                